      Case 5:20-cv-00183 Document 13 Filed on 04/19/21 in TXSD Page 1 of 4
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      April 19, 2021
                       UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § CIVIL ACTION NO. 5:20-CV-183
                                               §
MARIA E. ROSALES                               §

                                AGREED JUDGMENT
       Having considered the Parties’ agreement (Dkt. No. 10), the Court hereby ENTERS

judgment against Maria E. Rosales consistent with the submitted Agreed Judgment (Dkt.

No. 10-2).

Accordingly, it is hereby ORDERED, ADJUGED, AND DECREED that:

   1. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

       5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

       penalty assessed against her for the 2005 year in the amount of $550,000 plus late

       payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

       C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

       judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of

       this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

       § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

   2. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

       5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

       penalty assessed against her for the 2006 year in the amount of $700,000 plus late

       payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

       C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

       judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of
 Case 5:20-cv-00183 Document 13 Filed on 04/19/21 in TXSD Page 2 of 4




   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

3. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

   5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

   penalty assessed against her for the 2007 year in the amount of $275,000 plus late

   payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

   C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

   judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of

   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

4. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

   5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

   penalty assessed against her for the 2008 year in the amount of $675,000 plus late

   payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

   C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

   judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of

   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

5. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

   5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

   penalty assessed against her for the 2009 year in the amount of $100,000 plus late

   payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

   C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

   judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of
 Case 5:20-cv-00183 Document 13 Filed on 04/19/21 in TXSD Page 3 of 4




   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

6. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

   5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

   penalty assessed against her for the 2010 year in the amount of $400,000 plus late

   payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

   C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

   judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of

   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

7. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

   5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

   penalty assessed against her for the 2011 year in the amount of $325,000 plus late

   payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

   C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

   judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of

   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

8. Defendant, Maria E. Rosales, is liable to the United States pursuant to 31 U.S.C. §

   5321(a)(5) for a willful failure to file a Report of Foreign Bank and Financial Account;

   penalty assessed against her for the 2012 year in the amount of $275,000 plus late

   payment penalties, collection costs, and interest accruing under 31 U.S.C. § 3717, 31

   C.F.R. §§ 5.5(a) and 901.9 from October 24, 2018 until the date of entry of this

   judgment, and interest accruing under 28 U.S.C. § 1961(a) after the date of entry of
  Case 5:20-cv-00183 Document 13 Filed on 04/19/21 in TXSD Page 4 of 4




   this judgment, plus penalties accruing after October 24, 2018, pursuant to 31 U.S.C.

   § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

9. Each party shall bear their respective costs, including any attorney’s fees.


   SIGNED April 19, 2021.


                                           _______________________________
                                           Marina Garcia Marmolejo
                                           United States District Judge
